Exhibit 10.7

 

 

ANNUAL INCENTIVE PLAN

 

OF

 

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

 

(As Amended and Restated Effective January 1, 2005)

 

 

 

 

--------------------------------------------------------------------------------


 

ANNUAL INCENTIVE PLAN

OF

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

(As Amended and Restated Effective January 1, 2005)

 

TABLE OF CONTENTS

 

 

 

Page

1.

Interpretation and Definitions

1

 

2.

Administration of Plan.

5

 

3.

Eligibility and Participation

5

 

4.

AIP Awards .

6

 

5.

Payment of AIP Awards

7

 

6.

Vesting and Forfeiture

7

 

7.

Amendment and Discontinuance

8

 

8.

Recapitalization, Merger, and Consolidation

8

 

9.

General Provisions

8

 

 

Schedule A “Administrative Procedures”

10

 

 

i

--------------------------------------------------------------------------------


 

ANNUAL INCENTIVE PLAN

OF

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

(As Amended and Restated Effective January 1, 2005)

 

PURPOSE

 

The purpose of this amended and restated Annual Incentive Plan (the “Plan”) is
to attract, motivate, and retain qualified management personnel by providing to
them an annual incentive compensation plan that will provide competitive
compensation opportunities similar to those of comparable companies in the
chemical industry, align the interests of key management with the interests of
the Company’s owners, and assist the Company in achieving its goals of being the
top performer in each of its businesses.

 

The Plan is intended to be a “bonus program” within the meaning of Labor Reg. §
2510.3-2(c) and, therefore, is not intended to be subject to the requirements of
ERISA. It is also intended to comply with the requirements of Section 409A of
the Internal Revenue Code, as added by the American Jobs Creation Act of 2004
(“Section 409A”), to the extent such provisions apply.

 

The Plan was originally established effective January 1, 2001.

 

The Plan is, except as otherwise set forth in the document, amended and restated
effective January 1, 2005.

 


1.             INTERPRETATION AND DEFINITIONS


 

(a)                                  General.

 

(1)           Interpretation. Unless a clear contrary intention appears, for
purposes of construction of this Plan and all related Plan Documents:

 

(i)            the singular number includes the plural number and vice versa;

 

(ii)           reference to any person includes such person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Plan Documents, and reference to a person in a particular capacity excludes
such person in any other capacity or individually;

 

(iii)          reference to any gender includes the other gender;

 

(iv)          reference to any Plan Document or any other agreement, document or
instrument means the applicable Plan Document or such other agreement, document
or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

 

1

--------------------------------------------------------------------------------


 

(v)           reference to any law means such law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder, and reference to
any section or other provision of any law means that provision of such law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;

 

(vi)          reference in any Plan Document to any article, section, appendix,
schedule or exhibit means such article or section thereof or appendix, schedule
or exhibit thereto;

 

(vii)         “hereunder”, “hereof”, and words of similar import shall be deemed
references to a Plan Document as a whole and not to any particular article,
section or other provision thereof;

 

(viii)        “including” (and with the correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

 

(ix)           “or” is not exclusive;

 

(x)            relative to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding;” and

 

(xi)           references to days, weeks, months, quarters and years are
references to such periods as determined by the Gregorian calendar.

 

(2)           Accounting Terms. In each Plan Document, unless expressly
otherwise provided, accounting terms shall be construed and interpreted, and
accounting determinations and computations shall be made, in accordance with
generally accepted accounting principles.

 

(3)           Conflict in Plan Documents. If there is any conflict between any
two or more Plan Documents, such Plan Documents shall be interpreted and
construed, if possible, so as to avoid or minimize such conflict but, to the
extent (and only to the extent) of such conflict, the Plan Document dealing most
specifically with the matter as to which there is a conflict shall prevail and
control. If it cannot be determined which Plan Document deals most specifically
with a matter as to which there is a conflict then the Plan shall prevail and
control.

 

(b)           Definitions.

 

(1)           “Annual Incentive Plan Award” or “AIP Award” means an award of
cash made pursuant to the Plan (or any prorated portion thereof).

 

2

--------------------------------------------------------------------------------


 

(2)           “Board” means the Board of Directors of the Company.

 

(3)           “Bonus Level Employee” means:

 

(i)            with respect to Employees on the U.S. Dollar payroll of a
Participating Employer, any regular, full-time Employee (including an Employee
who is also a director or an officer) who is a pay grade 90 or above; and

 

(ii)           with respect to Employees who are not on a U.S. Dollar payroll,
those Employees who are employed within pay grades which are deemed by the
Committee to be equivalent to grades 90 or above.

 

Notwithstanding anything contained in the Plan to the contrary, any person who,
pursuant to a written contract with a Participating Employer that provides that
he is an independent contractor and not an Employee, shall be excluded from the
definition of Bonus Level Employee and shall not be eligible to participate in
the Plan during the period such written contract is in effect regardless of such
person’s reclassification as an Employee for such period by the Internal Revenue
Service for tax withholding purposes. If, during any period, a Participating
Employer has not treated an individual as an Employee and, for that reason, has
not withheld employment taxes with respect to that individual, then that
individual shall not be a Bonus Level Employee for that period, even in the
event that the individual is determined, retroactively, to have been an Employee
during all or any portion of that period.

 

(4)           “Chevron” means Chevron Corporation, or such entity as may be
controlled by Chevron Corporation, that directly or indirectly holds a
membership interest in the Company.

 

(5)           “Committee” means the Compensation Committee of the Board.

 

(6)           “Company” means Chevron Phillips Chemical Company LLC and any
successor entity.

 

(7)           “ConocoPhillips” means ConocoPhillips, or such entity as may be
controlled by ConocoPhillips, that directly or indirectly holds a membership
interest in the Company.

 

(8)           “Date of Termination” means the date on which a Participant ceases
to be an Employee.

 

(9)           “Deferred Compensation Plan” means the Chevron Phillips Chemical
Company LP Executive Deferred Compensation Plan.

 

3

--------------------------------------------------------------------------------


 

(10)         “Disability” means the Participant is eligible for, and is
continuously receiving disability insurance benefits under the Social Security
Act or the Participating Employer’s long-term disability plan.

 

(11)         “Employee” means any employee of a Participating Employer.

 

(12)         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(13)         “Layoff” means termination of employment by reason of layoff
pursuant to the Chevron Phillips Chemical Company LP’s severance program or
similar program adopted by a Participating Employer.

 

(14)         “Parent Company” means Chevron, ConocoPhillips, and their
respective successors.

 

(15)         “Participant” means an Employee who has been designated as a
participant pursuant to Section 3.

 

(16)         “Participating Employer” means the Company and any direct or
indirect subsidiary entity of the Company which, with the Company’s consent, has
adopted the Plan.

 

(17)         “Plan” means the Annual Incentive Plan of Chevron Phillips Chemical
Company LLC.

 

(18)         “Plan Document” means this Plan, any administrative procedures that
may from time to time be adopted by the Committee (including Schedule A), and
any other document defining the defining the rights and liabilities of any
Participant.

 

(19)         “Plan Year” means a period of twelve (12) months beginning on
January 1 of any calendar year.

 

(20)         “Retirement” means a Participant’s Termination of Service in
connection with the attainment of any applicable early retirement age or normal
retirement age as defined in the Chevron Phillips Chemical Company LP Retirement
Plan or any retirement plan of any Participating Employer. A Participant whose
Termination of Service occurs while eligible to retire under any of such plans,
but who does not elect to immediately commence the receipt of benefits
thereunder, shall nevertheless be deemed to have retired under such plan for
purposes of this Plan.

 

(21)         “Salary” means the annualized base rate of a Participant as of
December 31 of the Plan Year with respect to which an AIP Award is made or, in
the case of (i) Disability, the base rate of the Participant when he is placed
on Disability or (ii) Termination of Service by reason of Retirement, Layoff,
death, or transfer to a Parent Company, the base rate of the Participant on his
Date of Termination.

 

4

--------------------------------------------------------------------------------


 

(22)         “Termination of Service” occurs when a Participant ceases to serve
as an Employee for any reason.

 


2.             ADMINISTRATION OF THE PLAN

 

(a)           The Plan shall be administered by the Committee.

 

(b)           Notwithstanding any other provision of the Plan, the Plan shall be
interpreted, operated and administered in a manner consistent with Section 409A.

 

(c)           The Committee may establish, from time to time and at any time,
subject to the limitations of the Plan as set forth herein, such rules and
regulations and amendments and supplements thereto, as it deems necessary to
comply with applicable law and for the proper administration of the Plan.

 

(d)           The Committee’s interpretation and construction of the provisions
of the Plan and rules and regulations adopted by the Committee shall be final.
No member of the Committee or the Board shall be liable for any action taken, or
determination made, in respect of the Plan in good faith.

 

(e)           The members of the Committee may retain counsel, employ agents,
and provide for such clerical, accounting and consulting services as they may
require in carrying out the provisions of the Plan; and may allocate among
themselves or delegate to other persons all or such portion of their duties
under the Plan as they, in their sole discretion, shall decide. Each member of
the Committee and each member of the Board shall be fully justified in relying
upon or acting in good faith upon any opinion, report, or information furnished
in connection with the Plan by any accountant, counsel, or other specialist so
retained (including financial officers of the Company, whether or not such
persons are Participants in the Plan).

 

(f)            This Plan may be adopted by such subsidiary entities of the
Company as the Board or Committee may approve, whereupon such entities shall
become Participating Employers.

 

3.                                      Eligibility and Participation

 

(a)           Except as otherwise provided herein, all regular, full time
Employees who are Bonus Level Employees as of January 1 of the Plan Year shall
be Participants in the Plan.

 

(b)           Notwithstanding anything contained in the Plan Documents to the
contrary, the Committee may from time to time select additional Employees or
classes of Employees for participation in the Plan, and may direct that specific
Bonus Level Employees, or classes of Bonus Level Employees be removed from
participation. Any such determination may be made at any time prior to the
payment of AIP Awards with respect to any Plan Year, and may be made with
respect to participation during all or any part of any Plan Year.

 

5

--------------------------------------------------------------------------------


 

(c)           If, during a Plan Year, a regular, full-time Employee is promoted
to a pay grade of 90 or above, the Employee will become a Participant in the
Plan, and will be eligible for an AIP Award for said Plan Year. Such AIP Award
will be prorated for the period which begins on the date of promotion and ends
as of the end of the applicable Plan Year in question. If, during a Plan Year,
an individual is hired as an Employee in a pay grade of 90 or above, the
Employee will become a Participant in the Plan, and will be eligible for an AIP
Award for said Plan Year. Such AIP Award will be prorated for the period which
begins on the date of employment and ends as of the end of the applicable Plan
Year. If, during a Plan Year, a Participant is demoted to a pay grade lower than
90, his AIP Award for said Plan Year will be prorated for the period which
begins on the first day of the applicable Plan Year and ends on the effective
date of the Employee’s demotion.

 

If during the Plan Year a Participant transfers between pay grade levels for
Bonus Level Employee, his AIP Award will be determined by: Dividing the number
of months in each pay grade level by 12. Multiplying each quotient by the
corresponding target percentage for the pay grade as set forth in Paragraph 1 of
Schedule A. The AIP Award for which the Participant will be considered is the
sum of the products. In this regard, the Participant will receive credit for
each month based on the grade level in which the Participant resides on the
first day of each month.

 


4.             AIP AWARDS

 

(a)           As soon as practicable following the beginning of each Plan Year,
the Committee shall (1) make such determinations as it may deem appropriate with
respect to the selection of Participants for such Plan Year; and (2) establish
target AIP Awards for each Participant which will be measured as a percentage of
the Participant’s Salary based upon the Participant’s grade level, as more
particularly described in the Administrative Procedures document, attached
hereto as ScheduleA.

 

At the end of each Plan Year, the Committee shall evaluate the Company’s
performance based upon performance measures approved by the Committee at the
beginning of the applicable Plan Year under the Company’s Employee Incentive
Program (“EIP”) to determine what percentage of the Participant’s AIP Award
target amount will be awarded the Participant. The percentage may range from 0%
to 200%.

 

Any resultant AIP Award may be further adjusted as a result of the application
of the provisions in Section 4(b) or by the Committee in its sole and absolute
discretion whether in individual cases or in the aggregate.

 

(b)           Notwithstanding anything contained in the Plan Documents to the
contrary, in the event that any Participant engages in any activity which the
Committee judges to be detrimental to any Participating Employer, or otherwise
fails to perform his obligations as a regular, full-time Employee, the Committee
may cancel or reduce the AIP Award in whole or in part at any time prior to
payment of the AIP Award.

 

6

--------------------------------------------------------------------------------


 

5.             Payment of AIP Awards

 

(a)           AIP Awards for Plan Year 2004 were paid in a lump sum between
January 1, 2005 and March 15, 2005. AIP Awards for Plan Years beginning on or
after January 1, 2005 will be paid in a lump sum on March 22 of the Plan Year
following the end of the Plan Year to which the AIP Award relates; provided,
however, that if a payment date occurs on a Saturday, Sunday or bank holiday,
payment will be made the next following business day.

 

(b)           If a Participant is eligible to participate in the Deferred
Compensation Plan, then the Participant may voluntarily elect to defer receipt
of his AIP Award and to cause such amount to be credited to his account with the
Deferred Compensation Plan. The rules and procedures governing the Deferred
Compensation Plan, including Section 409A, shall govern and be binding upon any
Participants who elect to make such deferrals.

 

6.             Vesting and Forfeiture

 

(a)           Except as otherwise provided in the Plan Documents, a Participant
will be vested in his AIP Award if the Participant is a regular, full time
Employee on the date of payment of the AIP Award.

 

(b)           If a Participant becomes Disabled or has a Termination of Service
due to Retirement, Layoff, transfer to a Parent Company, or death prior to the
date of payment of the AIP Award, the Participant shall be vested in his AIP
Award when the Participant is placed on Disability or on his Date of
Termination, as applicable, in which event the AIP Award payable to the
Participant for such Plan Year shall be prorated. For this purpose, the
proration period will begin on January 1 of such Plan Year and will end (1) when
the Participant is place on Disability or on the Participant’s Date of
Termination, as applicable, or (2) December 31 of such Plan Year, whichever
occurs first. Any amount payable by reason of a Participant’s death shall be
paid to such Participant’s estate or to such other individuals or entities as
the Committee shall direct. If a Participant terminates employment with the
Participating Employer for any reason other than Retirement, Layoff, transfer to
a Parent Company, or death, the Participant’s AIP Award and all rights hereunder
shall be forfeited.

 

(c)           Notwithstanding the foregoing, in the event a Participant: (1)
takes a leave of absence from the Company for personal reasons or as a result of
entry into the Armed Forces of the United States, or (2) terminates employment
for reasons which, in the judgment of the Committee, are deemed to be special
circumstances, the Committee may consider such circumstances and may take such
action (to the extent consistent with Section 409A) as it may deem appropriate
under the circumstances, including extending the rights of a Participant to
continue participation in the Plan beyond his Date of Termination; provided in
no event may participation be extended beyond the term of the Plan Year in
question.

 

7

--------------------------------------------------------------------------------


 

7.             Amendment or Discontinuance

 

The Company may at any time and from time to time, without the consent of the
Participants, alter, amend, revise, suspend, or discontinue the Plan in whole or
in part. The Committee may amend Schedule A at any time and from time to time.
Any such amendments may be made effective with respect to any Plan Year and with
respect to any AIP Awards which, as of the date of the amendment, have not
become payable.

 


8.             RECAPITALIZATION, MERGER, AND CONSOLIDATION

 

The existence of this Plan and the AIP Awards granted hereunder shall not affect
in any way the right or power of the Company or those entities holding
membership interests in the Company to make or authorize any or all adjustments,
reorganizations, or other changes in the Company’s capital structure and its
business, or any merger or consolidation of the Company, or the dissolution or
liquidation of the Company, or any sale or transfer of all or part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 


9.             GENERAL PROVISIONS

 

(a)           AIP Awards shall be nontransferable and nonassignable, except that
any such AIP Awards may be transferred (1) by testamentary instrument or by the
laws of descent and distribution, or (2) to such individual or entity as the
Committee may designate in the event of a Participant’s death.

 

(b)           The establishment of the Plan shall not confer any legal rights
upon any Employee or other person to continued employment, nor shall it
interfere with the right of any Participating Employer (which right is hereby
reserved) to discharge any Employee and to treat him without regard to the
effect which that treatment might have upon him as a Participant or potential
Participant.

 

(c)           Neither the adoption of this Plan nor any action of the Board or
the Committee shall be deemed to give any person any right to receive an AIP
Award or any other rights except otherwise specifically provided herein.

 

(d)           The Company shall have the right to deduct from all amounts
hereunder paid in cash, any federal, state, local, or other taxes required by
law to be withheld with respect to such payments.

 

(e)           THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN, ANY PLAN
DOCUMENTS, AND ANY ACTIONS TAKEN OR RELATING TO THE PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED WITHIN SUCH STATE.

 

8

--------------------------------------------------------------------------------


 

(f)            The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, expressly to
assume and agree to perform the Company’s obligations under this Plan in the
same manner and to the same extent that the Company would be required to perform
them if no such succession had taken place.

 

(g)           The Plan shall be unfunded. Neither the Company, any Participating
Employer, the Committee, nor the Board shall be required to segregate any assets
or secure any liability that may at any time exist under the Plan.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Chevron Phillips Chemical Company LLC by its duly authorized
officer(s), has caused the Plan to be amended and restated on the 24 day of
February, 2006.

 

 

Chevron Phillips Chemical Company LLC

 

By:

/s/ James L. Gallogly

 

Title:

 President and Chief Executive Officer

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Administrative Procedures

 

1.              Target AIP Awards

 

The following target AIP Award schedule shall apply to Participants in the Plan
for the Plan Year 2005 and for subsequent Plan Years unless changed by the
Company or the Committee:

 

 

Grade Level

 

Target
(% of Salary at 12/31 of Plan Year)

 

 

 

 

 

99

 

 

80

%

 

 

 

 

 

 

 

98

 

 

60

%

 

 

 

 

 

 

 

97

 

 

55

%

 

 

 

 

 

 

 

96

 

 

50

%

 

 

 

 

 

 

 

95

 

 

45

%

 

 

 

 

 

 

 

94

 

 

40

%

 

 

 

 

 

 

 

93

 

 

35

%

 

 

 

 

 

 

 

92

 

 

30

%

 

 

 

 

 

 

 

91

 

 

27.5

%

 

 

 

 

 

 

 

90

 

 

22.5

%

 

 

2.              Assignment to Award Units

 

The Company has established Award Units for purposes of the EIP applicable to
Employees generally. Each Participant shall be deemed to be a member of the
Award Unit through which such individual would participate in the EIP if such
individual were not a Participant in this Plan.

 

3.              Calculation of AIP Awards

 

The AIP Award payable to each Participant shall be determined under the
following formula:

 

AIP Award

=

S * T * X/7%

 

11

--------------------------------------------------------------------------------


 

Where:

 

 

S

is the Participant’s Salary;

 

 

T

is the Participant’s target AIP Award, determined under Paragraph 1 above; and

 

 

X

is the percentage of EIP Target paid to Employees in the Award Unit to which the
Participant is assigned.

 

The above calculation may result in an AIP Award ranging from 0% up to 200% of
the target AIP Award.

 

4.             Performance and Other Adjustments

 

In the case of the Chief Executive Officer (“CEO”) or other Participants who, in
the Committee’s judgment, do not provide services to a single Strategic Business
Unit, Facility, Technology Group or Staff, the Committee shall make a special
determination as to the manner in which any such individual’s AIP Award shall be
calculated.

 

In the event the Committee determines that an individual Participant or group of
Participants has made contributions to the success of the Company which deserve
special recognition, the Committee may provide for such enhancement of the AIP
Awards payable to them as the Committee may deem appropriate. Conversely, if the
Committee determines that an individual Participant or group of Participants has
failed to make such contribution as would have been justified by application of
the formula described in Paragraph 3 above, the Committee may reduce or cancel
the AIP Award payable to any such Participant.

 

12

--------------------------------------------------------------------------------